Title: Hugh Nelson to Thomas Jefferson, 13 February 1812
From: Nelson, Hugh
To: Jefferson, Thomas


          
                  Dear Sir, 
                   
                     Washington 
                     Feby 13. 1812—
           I must beg your pardon for having led you into an Error in my former letter concerning your manuscript. Your letter was recd at the  Capitol, where having no opportunity of examining my Books and papers brot from home, having intended to bring the manuscript with me, it was taken for granted that it was put up and brot here. But on examination it was found that I had left it at home in my desk. I have written on to Robert Smith a young Gentleman who lives with me who is at school, at Mr Maury’s, to whom I have also sent the Key of my desk, to get the manuscript from my desk and to deliver it to yourself forthwith—I have been in
			 weekly expectation of finding a few days to run home: but the urging of Important business has prevented me. 
		  
          With great respect and esteem I remain, Dear sir, yr hbl st
                  Hugh Nelson
        